December 1, Exhibit Phillip Willingham Dear Mr. Willingham: The purpose of this letter is to confirm your continuing employment with Lakeland Industries, Inc. on the following terms and conditions: 1. THE PARTIES This is an Agreement between Phillip Willingham, residing at 818 West Lamar Avenue, Tuscumbia, AL 35674 (hereinafter referred to as “you”), and Lakeland Industries, Inc., a Delaware corporation, with a principal place of business located at 701-7 Koehler Avenue, Ronkonkoma, NY 11779-7410 (hereinafter the “Company”). 2. TERM The term of the Agreement shall be for a 2 year period, from January 1, 2009 through and including December 31, 2010. 3. CAPACITY You shall be employed in the capacity of Vice President of Management Information Systems (MIS) of Lakeland Industries, Inc. or such other position or positions as may be determined from time to time by the Company. You agree to devote your full time and attention and best efforts to the faithful and diligent performance of your duties to the Company and shall serve and further the best interests and enhance the reputation of the Company to the best of your ability. 4. COMPENSATION As full compensation for your services, you shall receive followingfrom the Company: (a) A base annual salary of $110,532 payable bi-weekly (the “Base Salary”) to begin in appropriate pay period in January 2009; and (b)A base annual salary of $116,059 payable bi-weekly to begin in the appropriate pay period in January 2010; and (c) Participation, if and when eligible, in the Company’s pension plan, profit sharing plan, medical and disability plans, stock appreciation rights plan, stock option plans and/or ESOP. 401(k) plans when any such plans become effective; and (d) Such benefits as are provided from time to time by the Company to its officers and employees; provided however that your annual vacation shall be for a period of 5 weeks, with no more than 2 such weeks taken at any one time; and (e) Reimbursement for any dues and expenses incurred by you that are necessary and proper in the conduct of the Company’s business; and (f) An quarterly bonus as set forth in Section 5 of this Agreement (the “Quarterly
